             Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 1 of 12




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,       )                    No. CR 16-00440 WHA
14                                   )
          Plaintiff,                 )                    UNITED STATES’ AMENDED EXHIBIT LIST
15                                   )
       v.                            )                    Trial: March 9, 2020
16                                   )                    Pretrial Conference: February 19, 2020
     YEVGENIY ALEXANDROVICH NIKULIN, )                    Time: 1:30 p.m.
17                                   )                    Courtroom No. 12
          Defendant.                 )
18                                   )
                                     )
19

20          The United States respectfully submits the attached exhibit list, which includes exhibits that the
21 United States presently intends to introduce in its case-in-chief. This list is intended to be inclusive and

22 is subject to amendment or supplementation as trial preparations progress. In addition, the list contains

23 items, such as Reports of Investigation, that the United States does not intend to introduce in its case-in-

24 chief, but that have been included here with exhibit numbers to reduce confusion should they need to be

25 identified during trial. The government will notify the defense and Court of any changes to this list.

26 //

27

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 2 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   1                                                CD: Google search             YN000002
                                                      warrant results for
 4                                                    chinabig01@gmail.com
                                                      (August 29, 2012)
 5   2                                                Certificate of authenticity   YN001674
                                                      for Google search warrant
 6                                                    results, August 29, 2012
     3                                                Email messages from           YN001693     YN001743
 7                                                    chinabig01@gmail.com
                                                      account (from Exhibit 1)
 8   4                                                CD: Search Warrant            YN000004
                                                      results for Dropbox
 9                                                    account associated with
                                                      chinabig01@gmail.com
10   5                                                InsidePro.com                 YN000063     YN000066
                                                      screenshots re dwdm
11
     6                                                InsidePro.com                 YN004642     YN004643
12                                                    screenshots re slavuti4
13   7                                                Forensic image of iMac        YN006683
                                                      computer
14
     8                                                “.bash_history” file from     YN000262     YN000275
15                                                    iMac computer

16   9                                                Logs (secure.log,             YN000276     YN001631
                                                      secure.log.0bz2,
17                                                    secure.log.1.bz2) from
                                                      iMac computer
18   10                                               Duplicate – Intentionally
                                                      left blank
19
     11                                               CD containing results of      YN003409
20                                                    Skype search warrant for
                                                      account dex.007
21   12                                               Excerpts from response to     YN003411-    YN003411-
                                                      Skype search warrant for      A            D
22                                                    account dex.007
     13                                               Certificate of authenticity   YN003412
23
                                                      for Skype search warrant
24                                                    results
     14                                               Google subscriber             YN003437
25                                                    information for
                                                      chinabig01@gmail.com
26                                                    (July 14, 2016)

27   15                                               Certificate of authenticity   YN003440
                                                      for Google records (July
28                                                    14, 2016)

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              2
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 3 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   16                                               Automattic intrusion logs     YN004640

 4
     17                                               Excerpts of Automattic
 5                                                    intrusion logs

 6   18                                               Formspring logs               YN004671     YN004772

 7
     19                                               Excerpts of Formspring
 8                                                    logs

 9   20                                               Microsoft search warrant      YN015024
                                                      results for
10                                                    fyofyofyo@hotmail.com
                                                      account
11   21                                               Excerpt – Email messages
                                                      from search warrant
12                                                    results for
                                                      fyofyofyo@hotmail.com
13                                                    account (messages with
                                                      ibo ibo and moy.yawik)
14   22                                               Translation of email          YN004788     YN004813
                                                      messages between
15
                                                      fyofyofyo@hotmail.com
16                                                    and “ibo ibo” (French-
                                                      English,)
17   23                                               Google subscriber             YN004955     YN004960
                                                      information for account
18                                                    udalite@gmail.com
                                                      (August 2015)
19   24                                               Certificate of authenticity   YN004963
                                                      for Google subscriber
20                                                    records
                                                      (udalite@gmail.com)
21   25                                               Western Union records         YN005009
                                                      (Excel files)
22
     26                                               External hard drive           YN005014
23                                                    containing LinkedIn VPN
                                                      and SSH system logs
24
     27                                               Excerpts of LinkedIn
25                                                    VPN logs

     28                                               Excerpts of LinkedIn
26
                                                      SSH logs
27

28

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              3
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 4 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   29                                               USB drive: Google search YN006282
                                                      warrant results for
 4                                                    udalite@gmail.com
                                                      account (September
 5                                                    2013)
     30                                               Certificate of authenticity YN006284
 6                                                    for Google search warrant
                                                      results,
 7
                                                      udalite@gmail.com
 8   31                                               Excerpt – email messages
                                                      from udalite@gmail.com
 9                                                    account
     32                                               Account list from           YN006743
10                                                    LinkedIn (Excel file)

11   33                                               LinkedIn log for user         YN006745
                                                      nberry (Excel file)
12
     34                                               Certificate of authenticity   YN006790
13                                                    for Google subscriber
                                                      records (August 20, 2012)
14   35                                               Google subscriber records     YN006791
                                                      for
15                                                    chinabig01@gmail.com
                                                      (August 20, 2012)
16   36                                               Microsoft subscriber          YN006802     YN006803
                                                      records for
17                                                    chinabig01@gmail.com
     37                                               Certificate of authenticity   YN006804
18
                                                      for Microsoft records
19   38                                               Dropbox subscriber            YN006809     YN006914
                                                      records for
20
                                                      chinabig01@gmail.com
21   39                                               Google subscriber records     YN006823
                                                      for
22                                                    chinabig02@gmail.com
     40                                               Certificate of authenticity   YN006822
23                                                    for Google subscriber
                                                      records
24                                                    (chinabig02@gmail.com)
     41                                               Google subscriber records     YN006843
25                                                    for
                                                      chinabig01@gmail.com
26                                                    (November 6, 2012)
     42                                               Certificate of authenticity   YN006842
27                                                    for Google records
28                                                    (November 6, 2012)

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              4
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 5 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   43                                               Certificate of authenticity   YN007069
                                                      for Afraid.org records
 4
     44                                               Afraid.org records (Zip       YN007070
 5                                                    file)

 6   45                                               Afraid.org Records            YN013363     YN013371

 7
     46                                               Certificate of authenticity YN007087
 8                                                    for Google subscriber
                                                      records (Google Plus ID
 9                                                    104244780492105546023
                                                      )
10   47                                               Google subscriber records YN007088
                                                      for Google Plus ID
11                                                    104244780492105546023
     48                                               Kongregate subscriber       YN007768       YN007769
12                                                    records
13   49                                               Google subscriber records YN012045         YN012051
                                                      for moy.yawik
14
     50                                               Certificate of authenticity   YN012044
15                                                    for Google subscriber
                                                      records (moy.yawik)
16
     51                                               Skype subscriber records      YN012181     YN012182
17                                                    for valeriy.krutov3

     52                                               Google subscriber records     YN012971
18
                                                      for
19                                                    chinabig01@googlemail.
                                                      com (December 4, 2014)
20   53                                               Certificate of authenticity   YN012973
                                                      for Google records
21                                                    (December 4, 2014)
     54                                               Google subscriber records     YN012976
22                                                    for
                                                      chinabig01@googlemail.
23                                                    com (July 2015)
     55                                               Certificate of authenticity   YN012979
24                                                    for Google records
25   56                                               Skype subscriber records      YN012984     YN012985
                                                      for dex.007
26
     57                                               Paypal subscriber records     YN013009     YN013014
27                                                    for 8bit-man@mail.ru
28

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              5
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 6 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                 Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   58                                               Instagram subscriber        YN013018     YN013019
                                                      records for i.tak.soidet
 4                                                    (October 2016)
     59                                               Copy of Defendant’s         YN013034
 5                                                    passport
 6   60                                               Records provided by         YN014641     YN014660
                                                      defendant
 7
     61                                               Translation of records      YN015025     YN015029
 8                                                    provided by defendant
 9   62                                               Google search warrant       YN014814
                                                      results for
10                                                    chinabig01@gmail.com
                                                      account (2019)
11   63                                               Document custodian          YN014814
                                                      certification for Google
12                                                    search warrant results
                                                      (2019)
13
     64                                               Response to MLAT            YN014838     YN014855
14                                                    request to Ukraine

15   65                                               English translation of      YN014820     YN014837
                                                      response to MLAT
16                                                    request to Ukraine
     66                                               Drive: Forensic image of    YN014124     YN014125
17                                                    computer of Oleksander
                                                      Ieremenko
18   67                                               CDs: FTK forensic report    YN014111     YN014112
                                                      re computer of
19                                                    Oleksander Ieremenko
     68                                               Magnet Forensic report of   YN003368     YN003374
20                                                    Skype chats between
                                                      dex.007 and vaiobro
21                                                    Translation notes for
     69                                                                           YN003376     YN003378
                                                      Skype chats
22
     70                                               Translation of Skype        YN003378-
23                                                    chats (Excel file)          A
24   71                                               Photographs from            YN014101     YN014110
                                                      computer of Oleksander
25                                                    Ieremenko
26   72                                               Video clip from computer    YN014096
                                                      of Oleksander Ieremenko
27
     73                                               Translation of video clip   YN015054
28                                                    YN014096

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              6
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 7 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   74                                               Video clip from computer      YN014097
                                                      of Oleksander Ieremenko
 4
     75                                               Translation of video clip     YN015055
 5                                                    YN014097

 6   76                                               Original images of Skype      YN014082     YN014087
                                                      chats from computer of
 7                                                    Oleksander Ieremenko
     77                                               Skype contact list from       YN014088
 8                                                    computer of Oleksander
                                                      Ieremenko
 9   78                                               Skype log from computer       YN014089
                                                      of Oleksander Ieremenko
10
     79                                               Response to MLAT              YN003252     YN003265
11                                                    Request to Russian
                                                      Federation, January 28,
12                                                    2013
13   80                                               Response to MLAT              YN001901     YN001918
                                                      Request to Russian
14                                                    Federation, October 30,
                                                      2013
15   81                                               Certificate of authenticity   YN001913
                                                      for response to MLAT
16                                                    request to Russian
                                                      Federation
17   82                                               Response to MLAT              YN000216     YN000234
                                                      Request to Russian
18                                                    Federation, October 30,
                                                      2013
19   83                                               Certificate of authenticity   YN000228
                                                      for response to MLAT
20
                                                      request to Russian
21                                                    Federation
     84                                               English Translation of        YN003124     YN003133
22                                                    response to MLAT
                                                      request to Russian
23                                                    Federation, translated
                                                      February 19, 2014
24   85                                               Response to MLAT              YN003446     YN003464
                                                      Request to Russian
25                                                    Federation, March 28,
                                                      2016
26   86                                               Certificate of authenticity   YN003459
                                                      for MLAT response from
27                                                    the Authority of the
                                                      Russian Federation
28

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              7
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 8 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   87                                               CD: Defendant’s            YN014139
                                                      recorded calls, files
 4                                                    174_37, 159_924,
                                                      194 513
 5   88                                               Translation/excerpt of     YN015030     YN015038
                                                      defendant’s call 174.37
 6
     89                                               Translation/excerpt of     YN015039     YN015044
 7                                                    defendant’s call 159.924

 8   90                                               Translation/excerpt of     YN015045     YN015049
                                                      defendant’s call 194.513
 9
     91                                               CD: Defendant’s            YN014211
10                                                    recorded calls, file
                                                      169.194
11   92                                               Translation/excerpt of     YN015050     YN015053
                                                      defendant’s call 169.194
12
     93                                               Report of Sasha Usenko     YN000037
13                                                    (LinkedIn Security
                                                      Architect) interview,
14                                                    6/6/2012
     94                                               Report of Nick Berry       YN000237     YN000239
15                                                    (LinkedIn) interview,
                                                      6/20/2012
16   95                                               Report of Ganesh           YN000240     YN000242
                                                      Krishnan (LinkedIn)
17                                                    interview, 6/19/2012
     96                                               Report of Nick Berry       YN0001653    YN001654
18                                                    (LinkedIn) interview,
                                                      7/5/2012
19   97                                               Drive: Forensic image of   YN001655
                                                      laptop computer
20
     98                                               Report of Cory Louie       YN001746     YN001747
21                                                    (Dropbox) Interview,
                                                      9/11/2012
22   99                                               Report of Barry            YN004597
                                                      Abrahamson telephone
23                                                    interview, 8/15/13
     100                                              Report of Barry            YN004598     YN004599
24                                                    Abrahamson telephone
                                                      interview, 8/8/13
25
     101                                              Report of Ade Olonoh       YN004644     YN004645
26                                                    interview, 7/12/2012

27   102                                              Email from Matt            YN004824
                                                      Cudworth dated 1/8/2014
28

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              8
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 9 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   103                                              Email from Ade Olonoh         YN004970
                                                      re servers
 4
     104                                              Email from Matt               YN004973
 5                                                    Cudworth

 6   105                                              Hostgator records             YN007075     YN007076

 7
     106                                              Google subscriber records YN012219
 8                                                    (ittagheuer@gmail.com)

 9   107                                              Certificate of authenticity   YN012221
                                                      for Google records
10
     108                                              MyFitnessPal records          YN012231
11

12   109                                              Certificate of authenticity   YN012232
                                                      for MyFitnessPal records
13
     110                                              Certificate of authenticity   YN012264
14                                                    for Yelp records

15   111                                              Yelp subscriber records       YN012263

16                                                    Report of Interview of
     112                                                                            YN014451     YN014452
17                                                    Alex Kuznetsov

     113                                              Vimeo subscriber records      YN012235
18                                                    for
                                                      chinabig01@gmail.com
19
     114                                              Comcast subscriber            YN012763
20                                                    records for 24.18.183.27

21   115                                              Certificate of authenticity   YN012764
                                                      for Comcast records
22
     116                                              Google search warrant         YN013542
23                                                    results for
                                                      chinabig01@gmail.com
24                                                    (November 2013)
     117                                              IP logs from Google           YN001921     YN001952
25                                                    search warrant results

26   118                                              Excerpt of results of 2019    YN015056     YN015062
                                                      search warrant to Google
27                                                    for
                                                      chinabig01@gmail.com
28                                                    account (YN014814)

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                              9
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 10 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description               Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   119                                              Translation of search     YN015063     YN015069
                                                      warrant result excerpts
 4
     120                                              Translation of email     YN000202
 5                                                    messages between
                                                      fyofyofyo@hotmail.com
 6                                                    and
                                                      moy.yawik@gmail.com
 7                                                    (Russian-English)
                                                      (Complete translation at
 8                                                    YN015677)
     121                                              Instagram subscriber     YN015141      YN015217
 9
                                                      records (February 2019)
10                                                    for i.tak.soidet
     122                                              Report of Bruno Connelly YN015858      YN015860
11                                                    (LinkedIn) Interview

12   123                                              Certificate of authenticity YN016050
                                                      for Instagram subscriber
13                                                    records (i.tak.soidet)
                                                      (Exh. 58)
14   124                                              Summary of
                                                      chinabig01@gmail.com
15                                                    account logins
     125                                              Google subscriber records
16                                                    for
                                                      chinabig01@gmail.com
17                                                    (from Exhibit 1)
     126                                              Dropbox subscriber
18                                                    records for
                                                      chinabig01@gmail.com
19
                                                      (from Exhibit 4)
20   127                                              Dropbox login records for
                                                      chinabig01@gmail.com
21                                                    (from Exhibit 4)
     128                                              Attachment to translated
22                                                    email from
                                                      fyofyofyo@hotmail.com
23                                                    search warrant results
                                                      (from Exhibit 20)
24   129                                              Microsoft subscriber
                                                      information for
25                                                    fyofyofyo@hotmail.com
                                                      (from Exhibit 20)
26
     130                                              Excerpts from
27                                                    udalite@gmail.com
                                                      search warrant results
28                                                    (from Exhibit 29)

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                             10
            Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 11 of 12




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   131                                              Summary chart of logs
                                                      from N. Berry computer
 4                                                    (from Exhibit 7)
     132                                              CD: Defendant’s               YN014856     YN014856
 5                                                    recorded calls 20821178
                                                      20821234, 20960956,
 6                                                    21172516
 7   133                                              Translation/excerpt of        YN016285     YN016293
                                                      defendant’s call no.
 8                                                    20821178
     134                                              Translation/excerpt of        YN016294     YN016299
 9                                                    defendant’s call call no.
                                                      20821234
10   135                                              Translation/excerpt of        YN016300     YN016301
                                                      defendant’s call no.
11                                                    20960956
     136                                              Translation/excerpt of        YN016302     YN016308
12                                                    defendant’s call no.
                                                      21172516
13   137                                              Certificate of authenticity   YN016310     YN016310
                                                      for Kongregate records
14
                                                      (Exh. 48)
15   138                                              Certificate of authenticity   YN016315     YN016315
                                                      for Vimeo records (Exh.
16                                                    113)
     139                                              Certificate of authenticity   YN016320     YN016321
17                                                    for PayPal records (Exh.
                                                      57)
18   140                                              Certificate of authenticity   YN016325     YN016325
                                                      for Western Union
19                                                    records (Exh. 25)
     141                                              Certificate of authenticity   YN016364     YN016364
20                                                    for Instagram (Facebook)
                                                      records (Exh. 121)
21

22

23

24

25

26

27

28

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                             11
           Case 3:16-cr-00440-WHA Document 162 Filed 02/18/20 Page 12 of 12




 1   142                                       Dropbox IP log            YN016428   YN016430
 2
     143                                       CD: Google search
 3                                             warrant results for
                                               r00talka@gmail.com
 4                                             (February 2020)

 5 DATED: February 18, 2020                    Respectfully submitted,
 6                                             DAVID L. ANDERSON
                                               United States Attorney
 7

 8                                             /s/
                                               MICHELLE J. KANE
 9                                             KATHERINE L. WAWRZYNIAK
                                               Assistant United States Attorneys
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S. EXHIBIT LIST
     CR 16-00440 WHA                      12
